Citation Nr: 0623721	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 14, 
2001, for an award of a 30 percent evaluation for bilateral 
hearing loss.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, prior to June 21, 2004.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1943 until March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2002, July 2003, and April 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Prior to August 29, 2003, the evidence of record shows 
that the veteran's PTSD was manifested by complaints of poor 
sleep, flashbacks and nightmares; objectively, the veteran 
showed pervasive depressive features in affect and mood, and 
exhibited some anxiety, but his speech and thought were 
normal, judgment and insight were good and there was no 
memory or cognitive deficit. 

2.  From August 29, 2003, the evidence of record shows that 
the veteran's PTSD was manifested by complaints of poor 
sleep, flashbacks and nightmares; objectively, his mood was 
severely dysthymic and he exhibited increased difficulties 
with communication, concentration, memory, and judgment.

3.  Prior to August 14, 2001, it is not factually 
ascertainable that the veteran's hearing loss disability 
worsened in severity.

4.  As of August 29, 2003, the competent evidence establishes 
that the veteran was unable to secure or maintain 
substantially gainful employment due to his service-connected 
disabilities.




CONCLUSIONS OF LAW

1.  Prior to August 29, 2003, the criteria for entitlement to 
an evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).

2.  From August 29, 2003, the criteria for entitlement to an 
evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an effective date prior to August 14, 
2001, for the award of a 30 percent rating for bilateral 
hearing loss, have not been met.  38 U.S.C.A.  § 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2005).

4.  Prior to August 29, 2003, the criteria for entitlement to 
TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2005).

5.  From August 29, 2003, the criteria for entitlement to 
TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's increased rating claim, the 
veteran is appealing the initial rating assignment as to his 
PTSD.  In this regard, because the July 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the April 2002 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.130, DC 9411), and included a description of the 
rating formulas for all possible schedular ratings under that 
diagnostic code.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected PTSD.  

While the provisions of 38 U.S.C.A. § 5103(a) have been 
deemed inapplicable to the veteran's PTSD claim, as explained 
above, such VCAA obligations remain in effect for the 
remaining claims. 

Regarding the earlier effective date and TDIU claims, VA 
satisfied its duty to notify by means of an October 2005 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a March 2006 Supplemental 
Statement of the Case included such notice.  Finally, in a 
March 2006 communication, the veteran expressly stated that 
he had no other information or evidence to give VA to 
substantiate his claims.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claims were thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  



I.  Increased rating- PTSD

Pertinent laws and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Analysis

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411.  Again, in order for the next-higher 
rating of 50 percentage under the General Rating Formula for 
Mental Disorders to be assigned, the evidence must 
demonstrate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The claims file contains two private psychiatric evaluations 
which provide detail as to the veteran's PTSD symptomatology.  
The first of these examinations was performed in May 2003.  
Such examination does not provide a basis for the next-higher 
50 percent evaluation under Diagnostic Code 9411.  Indeed, 
with respect to social functioning, the May 2003 examination 
indicated that the veteran had been married to his second and 
current wife since 1979.  Moreover, although he avoided 
crowds, the veteran stated that he attended church on 
occasion and also went to American Legion meetings.  He also 
had a few close friends with whom he went fishing.  

Objectively, the May 2003 evaluation showed that the 
veteran's flow of conversation and thought were within normal 
limits in terms of tone, pressure and rate.  Articulation and 
syntax were also within normal limits.  The veteran's stream 
of mental activity was within average expectations.  The 
veteran's mental content revealed no particular 
preoccupations, compulsions, delusions or paranoid ideations.  
In essence, the veteran's personality did not appear to be 
affected by his difficulties.  He was alert and coherent and 
appeared to be within normal limits cognitively.  He 
demonstrated a relatively good fund of general information 
and had no particular difficulty with serial 3s or 7s.  His 
immediate recall was in the lower level of average 
functioning.  He had good insight and his judgment was normal 
for everyday events.  

The Board acknowledges the less favorable findings indicated 
in the May 2003 psychiatric evaluation.  For example, the 
veteran complained of flashbacks, nightmares and poor sleep.  
He had difficulty meeting new people and avoided crowds.  He 
also had problems finishing home maintenance projects that he 
started.  Furthermore, the objective evaluation showed 
pervasive depressive features in affect and mood that 
fluctuated between moderate and severe levels throughout the 
interview.  He showed some anxiety when performing cognitive 
testing and had lesser abilities with respect to perception 
of social situations and proverb interpretation.  

The Board further acknowledges a GAF score of 47 assigned at 
the May 2003 psychiatric evaluation.  Again, such score is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, because the psychiatric evaluation did not reveal 
symptoms such as suicidal ideation or severe obsessional 
rituals, and showed the veteran to have a few close friends, 
and that he attended some social gatherings, the GAF score of 
47 does not appear to be consistent with the veteran's 
disability picture.  For this reason, it is not found to be 
highly probative.  More probative are the clinical findings 
noted during the examination itself, which provided a 
significant degree of detail as to the veteran's disability 
picture.  As such, the examination report is found to show a 
disability picture consistent with the currently assigned 30 
percent rating under Diagnostic Code 9411.  Indeed, despite 
the disturbances in mood and affect, the most significant 
symptom noted in that examination report, the veteran was 
still "at least average in virtually all functions."  

In sum, the May 2003 psychiatric evaluation fails to support 
a grant of the next-higher 50 percent evaluation for PTSD.  
Rather, the symptomatology revealed in that report are 
already contemplated by the 30 percent evaluation currently 
assigned.  In so finding, it is recognized that disturbances 
in motivation and mood, which are among the criteria for a 50 
percent rating, are clearly shown in the June 2003 report.  
However, such evaluation did not demonstrate speech or 
communication problems, panic attacks, difficulty in 
understanding complex commands, memory impairment, or 
deficiencies in insight or judgment.  Therefore, as of the 
May 2003 evaluation, the veteran's overall disability picture 
is more nearly approximated by the current 30 percent rating.  

The veteran received another private psychiatric examination 
on August 29, 2003.  That evaluation reveals a deterioration 
in his ability to function and provides a basis for 
assignment of the next-higher 50 percent rating as of that 
date.  Indeed, the veteran's depression had worsened to the 
point where it interfered with his communication, causing him 
to speak very slowly.  He also demonstrated a further 
restriction in his activities, as he was less willing to be 
among the public.  For example, he declined an opportunity to 
attend a college football game that he was interested in 
because he did not want to cope with the hassle of going to 
Lincoln, Nebraska.  The veteran also displayed greater 
difficulty with immediate recall and concentration.  The 
veteran indicated that he no longer read a newspaper and 
showed a lack of knowledge for local events.  He did not 
reveal the above-average intelligence that he had displayed 
at the prior examination.  Further, the examiner stated that 
the veteran would have difficulty completing any task, 
regardless of its simplicity, due to concentration deficit 
and problems with recall, decision-making and exercise of 
appropriate judgment.  Specifically with regard to the 
latter, the examiner remarked that the veteran's judgment had 
deteriorated since the last examination and that he was 
making very few plans for either immediate or long-term 
planning.  

While the August 29, 2003 psychiatric evaluation findings 
support a 50 percent rating for PTSD, they do not serve as a 
basis for an evaluation in excess of that amount.  Again, to 
achieve the next-higher 70 percent rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The August 29, 2003 psychiatric evaluation did not reveal 
symptoms such as suicidal ideation or obsessional rituals.  
Moreover, while the veteran's communication skills had 
diminished, his speech was not shown to be intermittently 
illogical, obscure, or irrelevant.  There was also no showing 
of impaired impulse control or spatial disorientation.  
Indeed, with respect to the latter, the examination expressly 
noted that the veteran's orientation was correct in three 
spheres.  Furthermore, the August 29, 2003 evaluation did not 
indicate a neglect of personal appearance and hygiene.  The 
examination did show near-continuous depression, but overall, 
his disability picture is not commensurate with the criteria 
for a 70 percent rating, for all of the reasons discussed 
above.  Moreover, this conclusion is not changed by the fact 
that the veteran was assigned a GAF score of 40 at the August 
29, 2003 psychiatric evaluation.  A GAF score of 40 reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  However, the competent 
evidence simply does not establish these symptoms, negating 
the probative value of the GAF score. 

In conclusion, the competent evidence prior to the 
psychiatric examination on August 29, 2003, reveals a 
disability picture that is commensurate with the 30 percent 
initial rating already in effect.  Effective August 29, 2003, 
when the second private psychiatric evaluation was received, 
the evidence reveals a disability picture more nearly 
approproximated by the next-higher 50 percent rating.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to an effective date prior to August 14, 
2001, for an award of a 30 percent evaluation for bilateral 
hearing loss.  

The veteran submitted a claim of entitlement to service 
connection for hearing loss in April 2000.  That claim was 
granted by the RO in a November 2000 rating action, which 
assigned a 20 percent evaluation effective April 28, 2000.  
The veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

In a communication received by VA on February 22, 2002, the 
veteran claimed that his service-connected hearing loss had 
worsened and he requested an increased rating.  In an April 
2002 rating decision, the veteran's disability evaluation for 
bilateral hearing loss was increased from 20 percent to 30 
percent, effective February 22, 2002.  The veteran expressed 
disagreement as to the effective date assigned.  In response, 
the RO issued another rating decision later in April 2002 
which established an effective date of August 14, 2001, for 
the veteran's increased rating for hearing loss.  However, as 
that award was not a complete grant of benefits, the 
veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35 
(1993).  A statement of the case was issued in March 2004 and 
the appeal was perfected with the submission of a VA Form 9 
in April 2004.

The Board briefly notes that a rating decision in April 2003 
increased the veteran's disability evaluation for hearing 
loss to 50 percent disabling, effective February 21, 2003.  
While the veteran also expressed disagreement as to the 
effective date of that increase, such issue has already been 
finally decided in a prior October 2004 Board decision.  
Thus, the only issue for consideration is whether the veteran 
is entitled to an effective date prior to August 14, 2001, 
for assignment of the 30 percent rating.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In the present case, the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss was received by 
the RO on February 22, 2002.  This represents the effective 
date initially assigned in the rating decision of April 9, 
2002.  However, as previously noted, 38 C.F.R. § 3.400(0)(2) 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within 1 year 
from such date, otherwise the date of receipt of claim.  
Therefore, in a subsequent rating decision dated April 27, 
2002, the RO awarded an effective date back to August 14, 
2001, finding that the veteran's increase in hearing loss was 
factually ascertainable on that date.  

The Board has considered whether any other medical evidence 
between February 22, 2001 and August 14, 2001 shows a 
factually ascertainable increase in the veteran's bilateral 
hearing loss disability.  However, a review of the claims 
file fails to demonstrate findings of hearing loss consistent 
with a 30 percent evaluation prior to August 14, 2001.  

The Board has also contemplated whether any evidence of 
record prior to August 14, 2001, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, it is noted that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2005).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2005).

In the present case, the claims file contains a report of 
private audiologic treatment received in April 2000 and a VA 
audiologic examination performed in October 2000.  However, 
neither item of evidence constitutes an informal claim in 
this case.  Indeed, as stated previously, a report of 
examination or hospitalization may only be accepted as an 
informal claim for benefits after there has been a prior 
allowance or disallowance of a formal claim for compensation.  
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 
3.157. See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Here, the initial adjudication of the veteran's hearing loss 
claim did not occur until November 2000.  Thus, the medical 
reports pre-dating that adjudication are not informal claims 
within the meaning of 38 C.F.R. § 3.157.

In conclusion, the veteran's claim of entitlement to an 
increased rating was not received until February 22, 2002.  
Because it was factually ascertainable in the medical records 
that his hearing loss disability had increased in severity on 
August 14, 2001, this effective date was assigned pursuant to 
38 C.F.R. § 3.400(0)(2).  However, no other evidence within a 
year prior to receipt of the veteran's claim shows that his 
hearing loss disability had worsened.  Moreover, no earlier 
submissions or medical evidence may be construed as an 
informal claim of entitlement to an increased rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Entitlement to TDIU

The veteran is claiming entitlement to TDIU.  It is noted 
that, in a September 2004 rating decision, the veteran's 
disability evaluation for bilateral hearing loss was 
increased to 100 percent effective June 21, 2004.  Thus, the 
veteran's TDIU claim applies to the period prior to this 
date.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The veteran filed his TDIU claim in October 2003.  At that 
time, he was service-connected for bilateral hearing loss 
(rated as 50 percent disabling), vestibular nerve dysfunction 
(rated as 30 percent disabling), PTSD (rated as 30 percent 
disabling) and tinnitus (rated as 10 percent disabling).  His 
overall disability rating, prior to June 21, 2004, was 80 
percent.  

Based on the above, the veteran meets the percentage 
thresholds set forth under 38 C.F.R. § 4.16(a).  However, to 
warrant a grant of TDIU, the evidence must also demonstrate 
that the veteran was unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities.  

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in 
October 2003, the veteran indicated that he had last worked 
full time as a manager for an agricultural services company.  
He had held that job from 1947 until 1994.  He stated that he 
had become too disabled to work as of June 2003.  Regarding, 
educational background, the veteran reported that he had 
completed high school and had received no additional 
education or training.  

Again, the veteran contends that his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment as of June 2003.  A review of the 
objective evidence does not support the veteran's claim of 
unemployability from that date.  However, the August 29, 2003 
private psychiatric evaluation findings do demonstrate such 
unemployability and serves as a basis for a grant of TDIU as 
of that date.  Indeed, the examiner on August 29, 2003 
expressed his opinion that the veteran was unable to obtain, 
much less maintain any type of gainful employment due to his 
PTSD symptoms such as concentration and memory deficit, as 
well as poor judgment.  The examiner also did not believe 
that the veteran was capable of adapting socially in the 
workplace.  The examiner also commented that it was difficult 
to communicate with the veteran due to his severe level of 
hearing loss, for which he is service-connected.

Given that the veteran meets the percentage thresholds under 
38 C.F.R. § 4.16(a) throughout the rating period on appeal 
and in light of the unrefuted private opinion on August 29, 
2003 which found the veteran unable to secure or maintain 
substantially gainful employment due to his service-connected 
PTSD symptomatology, a grant of TDIU is appropriate from that 
date.  The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The effective 
date of such award is August 29, 2003, the date on which VA 
received the psychiatric evaluation indicating the veteran's 
unemployability.  




ORDER

Prior to August 29, 2003, an initial rating in excess of 30 
percent for PTSD is denied.

From August 29, 2003, a rating of 50 percent for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.
 
An effective date prior to August 14, 2001, for an award of a 
30 percent evaluation for bilateral hearing loss is denied.

From August 29, 2003, entitlement to TDIU is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


